Exhibit 10.1

 

AMENDMENT NO. 1

 

TO

 

CREDIT AGREEMENT

 

AMENDMENT NO. 1, dated as of March 21, 2011 (this “Amendment”), to the Credit
Agreement dated as of May 10, 2010 (as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among LANTHEUS MEDICAL IMAGING, INC., a Delaware corporation
(“Borrower”), LANTHEUS MI INTERMEDIATE, INC. (“Lantheus MI”) and LANTHEUS MI
REAL ESTATE, LLC (“Lantheus Real Estate” and together with Lantheus MI, the
“Guarantors”), Bank of Montreal, as administrative agent (in such capacity, the
“Administrative Agent”), Harris N.A., as collateral agent (in such capacity, the
“Collateral Agent”), the Lenders from time to time party thereto and the other
parties thereto.

 

WITNESSETH:

 

WHEREAS, the Loan Parties, the Lenders, the Collateral Agent and the
Administrative Agent wish to make certain amendments to the Credit Agreement on
the terms and subject to the conditions herein provided;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.                                               DEFINITIONS

 

Capitalized terms used but not defined in this Amendment shall have the meanings
that are set forth in the Credit Agreement.

 

SECTION 2.                                               AMENDMENTS

 

Effective as of the First Amendment Effective Date (as defined below) and
subject to the satisfaction (or due waiver) of the conditions set forth in
Section 3 of this Amendment, the Credit Agreement is hereby amended as follows:

 

(a)           The definition of “LIBOR Rate” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

““LIBOR Rate” means a rate per annum equal to the greater of (a) 1.00% and
(b) the rate determined in accordance with the following formula:

 

 

LIBOR Rate

=

LIBOR

 

 

 

 

1- Reserve Percentage”

 

 

(b)           The definition of “Reference Rate” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

““Reference Rate” means, for any day, the rate per annum equal to the greatest
of: (a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate, or its
equivalent,

 

--------------------------------------------------------------------------------


 

for Dollar loans to borrowers located in the United States as in effect on such
day, with any change in the Reference Rate resulting from a change in said prime
commercial rate to be effective as of the date of the relevant change in said
prime commercial rate (it being acknowledged and agreed that such rate may not
be the Administrative Agent’s best or lowest rate); (b) the sum of (i) the rate
determined by the Administrative Agent to be the average (rounded upward, if
necessary, to the next higher 1/100 of 1%) of the rates per annum quoted to the
Administrative Agent at approximately 10:00 a.m. (Chicago time) (or as soon
thereafter as is practicable) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) by two or more Federal funds
brokers selected by the Administrative Agent for sale to the Administrative
Agent at face value of Federal funds in the secondary market in an amount equal
or comparable to the principal amount for which such rate is being determined,
plus (ii) 1/2 of 1% and (c) 2.00%.”

 

(c)           A new definition of “2011 Senior Notes” is hereby added to
Section 1.01 of the Credit Agreement in appropriate alphabetical order as
follows:

 

““2011 Senior Notes” means the 9.75% Senior Notes due 2017 issued by the
Borrower in an aggregate principal amount of $150,000,000 pursuant to the Second
Supplemental Indenture, dated as of March 21, 2011, between the Borrower, the
subsidiary guarantors party thereto and Wilmington Trust FSB, as trustee, and
any exchange notes issued in respect thereof on substantially similar terms.

 

(d)           Section 2.04(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(a)         Reference Rate Loans.  Each Reference Rate Loan shall bear interest
on the principal amount thereof from time to time outstanding, from the date of
such Revolving Loan until such principal amount becomes due, at a rate per annum
equal to the Reference Rate plus 2.75%”:

 

(e)           Section 2.04(b) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(b)         LIBOR Rate Loans.  Each LIBOR Rate Loan shall bear interest on the
principal amount thereof from time to time outstanding, from the date of such
Revolving Loan until such principal amount becomes due, at a rate per annum
equal to the LIBOR Rate plus 3.75%”:

 

(f)            Section 7.01(a)(xi) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(xi)         promptly after the sending or filing thereof, copies of all
statements, reports and other information any Loan Party files with the SEC or
any national (domestic or foreign) securities exchange, it being understood that
documents required to be delivered pursuant to this clause (xi) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which (A) such document shall be available on the website of the
Securities and Exchange Commission at http://www.sec.gov (or any successor
website) or on the Borrower’s website at http://www.lantheus.com (or any
successor website) and (B) the Borrower provides an electronic link to such
website to the Administrative Agent; and”

 

2

--------------------------------------------------------------------------------


 

(g)           Section 7.02(h)(J) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(J)          the Borrower and the Parent may make Restricted Payments using the
proceeds of Permitted Additional Debt, so long as (x) no Event of Default exists
at the time any such Restricted Payment is made and (y) immediately after giving
effect to each such Restricted Payment on a pro forma basis, the Consolidated
Adjusted Total Leverage Ratio for the Parent and its Subsidiaries for the most
recently ended four full fiscal quarters for which financial statements have
been delivered to the Administrative Agent hereunder is not greater than
3.50:1.00; provided, that clause (y) shall not apply to Restricted Payments made
using up to $150,000,000 in aggregate principal amount of Permitted Additional
Debt comprised of the 2011 Senior Notes,”

 

(h)           Section 7.03(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(a)         Consolidated Total Leverage Ratio.  Permit the Consolidated Total
Leverage Ratio of the Parent and its Subsidiaries as of the last day of each
period of four (4) consecutive fiscal quarters of the Parent and its
Subsidiaries to be greater than the applicable ratio set forth below:

 

Fiscal Quarter End

 

Consolidated Total Leverage
Ratio

 

 

 

 

 

The end of the fiscal quarter ending September 30, 2010

 

3.75:1.00

 

 

 

 

 

The end of the last fiscal quarter in Fiscal Year 2010 and the end of the first
two fiscal quarters in Fiscal Year 2011

 

5.50:1.00

 

 

 

 

 

The end of the third fiscal quarter in Fiscal Year 2011

 

5.25:1.00

 

 

 

 

 

The end of the last fiscal quarter in Fiscal Year 2011

 

5.00:1.00

 

 

 

 

 

The end of the first fiscal quarter in Fiscal Year 2012

 

4.75:1.00

 

 

 

 

 

The end of the second and third fiscal quarters in Fiscal Year 2012

 

4.50:1.00

 

 

 

 

 

The end of the last fiscal quarter in Fiscal Year 2012 and the end of the first
three fiscal quarters in Fiscal Year 2013

 

4.25:1.00

 

 

 

 

 

The end of the last fiscal quarter in Fiscal Year 2013 and the end of each
fiscal quarter thereafter

 

3.75:1.00”

 

 

3

--------------------------------------------------------------------------------


 

(i)            Section 7.03(b) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(b)         Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio of the Parent and its Subsidiaries as of the last day of
each period of four (4) consecutive fiscal quarters of the Parent and its
Subsidiaries to be less than the applicable ratio set forth below:

 

Fiscal Quarter End

 

Consolidated Interest Coverage
Ratio

 

 

 

 

 

The end of the fiscal quarter ending September 30, 2010

 

2.25:1.00

 

 

 

 

 

The end of the last fiscal quarter in Fiscal Year 2010 and the end of the first
three fiscal quarters in Fiscal Year 2011

 

1.75:1.00

 

 

 

 

 

The end of the last fiscal quarter in Fiscal Year 2011 and the end of the first
fiscal quarter in Fiscal Year 2012

 

2.00:1.00

 

 

 

 

 

The end of the second and third fiscal quarters in Fiscal Year 2012

 

2.15:1.00

 

 

 

 

 

The end of the last fiscal quarter in Fiscal Year 2012 and the end of each
fiscal quarter thereafter

 

2.25:1.00”

 

 

SECTION 3.                                               CONDITIONS PRECEDENT TO
EFFECTIVENESS

 

The amendments set forth in Section 2 of this Amendment shall become effective
as of the date (the “First Amendment Effective Date”) the following conditions
precedent have been satisfied:

 

(a)           The Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrower, the Guarantors, the Administrative
Agent, the Collateral Agent and each Lender;

 

(b)           The Administrative Agent and Lenders shall have received all fees,
costs and expenses due and payable under the Credit Agreement and the other Loan
Documents (including without limitation the fees and out-of-pocket expenses of
legal counsel to the Administrative Agent); and

 

(c)           The representations and warranties contained in Section 4 of this
Amendment shall be true and correct in all material respects as of the First
Amendment Effective Date.

 

SECTION 4.                                               REPRESENTATIONS AND
WARRANTIES

 

On and as of the First Amendment Effective Date, after giving effect to this
Amendment and the transactions contemplated hereby, each Loan Party party hereto
represents and warrants to the Administrative Agent, the Collateral Agent and
the Lenders as follows:

 

4

--------------------------------------------------------------------------------


 

4.1          Corporate Power and Authority.  Each Loan Party party hereto has
all requisite power and authority to enter into this Amendment and to consummate
the transactions contemplated hereby.

 

4.2          Authorization of Agreements.  The execution, delivery and
performance of this Amendment have been duly authorized by all necessary action
on the part of each Loan Party party hereto.

 

4.3          Incorporation of Representations and Warranties from the Credit
Agreement.  The representations and warranties contained in ARTICLE VI of the
Credit Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of the date hereof with the same effect as though made
on and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date).

 

4.4          Absence of Default.  Before and immediately after giving effect to
this Amendment and the transactions contemplated hereby, no Default or Event of
Default has occurred and is continuing or will result therefrom.

 

SECTION 5.                                               MISCELLANEOUS

 

5.1          References to Credit Agreement.  On and after the First Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this Amendment.

 

5.2          Effect on Credit Agreement.  Except as specifically amended by this
Amendment, the Credit Agreement and the other Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed.

 

5.3          Headings.  Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

5.4          APPLICABLE LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF.

 

5.5          Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are attached to the same document.  Delivery of an executed signature
page of this Amendment by facsimile transmission or electronic mail shall be as
effective as delivery of a manually executed counterpart hereof.

 

5

--------------------------------------------------------------------------------


 

5.6          Loan Document.  This Amendment is a Loan Document.

 

5.7          Costs and Expenses.  The Borrower agrees to pay on demand,
regardless of whether the transactions contemplated by this Amendment are
consummated:  all reasonable out-of-pocket costs and expenses incurred by or on
behalf of each Agent, including, without limitation, reasonable fees, costs,
client charges and expenses of one primary counsel for the Agents in connection
with the preparation, negotiation, execution or delivery of this Amendment and
any agreements contemplated hereby.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

BORROWER:

 

 

 

LANTHEUS MEDICAL IMAGING, INC.

 

 

 

 

By:

/s/ Michael P. Duffy

 

 

Name: Michael P. Duffy

 

 

Title: Secretary

 

 

 

 

GUARANTORS:

 

 

 

LANTHEUS MI INTERMEDIATE, INC.

 

 

 

 

 

 

By:

/s/ Michael P. Duffy

 

 

Name: Michael P. Duffy

 

 

Title: Secretary

 

 

 

 

 

 

 

LANTHEUS MI REAL ESTATE, LLC

 

 

 

 

 

 

By:

/s/ Michael P. Duffy

 

 

Name: Michael P. Duffy

 

 

Title: Secretary

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

COLLATERAL AGENT:

 

 

 

HARRIS N.A.

 

 

 

By:

/s/ Andrew J. Pluta

 

Name:

Andrew J. Pluta

 

Title:

Director

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF MONTREAL

 

 

 

By:

/s/ Andrew J. Pluta

 

Name:

Andrew J. Pluta

 

Title:

Director

 

 

 

 

 

LENDER:

 

 

 

BANK OF MONTREAL

 

 

 

By:

/s/ Andrew J. Pluta

 

Name:

Andrew J. Pluta

 

Title:

Director

 

 

 

 

 

NATIXIS

 

 

 

By:

/s/ Frank H. Madden, Jr.

 

Name:

Frank H. Madden, Jr.

 

Title:

Managing Director

 

 

 

 

By:

/s/ Tefta Ghilaga

 

Name:

Tefta Ghilaga

 

Title:

Director

 

 

 

 

 

 

 

JEFFERIES FINANCE LLC

 

 

 

 

By:

/s/ E. Joseph Hess

 

Name:

E. Joseph Hess

 

Title:

Managing Director

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------